



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Anigwe,
    2016 ONCA 755

DATE: 20161013

DOCKET: C58873

Doherty, Hourigan and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Bruno Anigwe

Appellant

Louis P. Strezos and Sherif Foda, for the appellant

Rick Visca, for the respondent

Heard and released orally:  October 7, 2016

On appeal from the conviction entered by a jury presided
    over by Justice Lemon of the Superior Court of Justice, dated December 5, 2013
    and on a sentence imposed on May 2, 2014.

ENDORSEMENT

[1]

This is an appeal from conviction.  Counsel for the appellant has
    advised that the sentence appeal is abandoned.

[2]

There are two arguments put forward on the conviction appeal.

The failure to confront the appellant with the alleged motive
    to fabricate

[3]

We do not agree that the rule in
Brown v. Dunne
was engaged. 
    The co-accused testified before the appellant.  The appellant knew exactly what
    the co-accused had said about the meeting in question and was in a position to
    respond through his evidence to any factual assertion made in that evidence
    with which the appellant did not agree.

[4]

Counsel for the co-accuseds arguments in his closing that the appellant
    had a motive to misrepresent his role in the conversation, whereas the
    co-accused had no motive to identify the appellant as opposed to the third
    party as the primary speaker in the meeting, was an argument that was open on
    the evidence.  Counsel for the appellant had every opportunity to respond to
    that argument in his closing if he saw fit.  We see no failure to properly
    allow the appellant to address the position taken by the co-accused and no
    unfairness in the manner in which the co-accused presented his position to the
    jury.

The failure to give an 
Oliver
 instruction

[5]

We do not agree necessarily that this was a case in which an
Oliver
instruction would have been appropriate.  In any event, no such instruction was
    requested.  In these circumstances, absent any request by counsel for the
    appellant that the trial judge instruct in accordance with
Oliver
, his
    failure to do so cannot be characterized as non-direction amounting to
    misdirection.

[6]

The appeal is dismissed.

Doherty J.A.

C.W. Hourigan J.A.

L.B. Roberts J.A.


